      Case 3:21-cv-01052-RAM Document 75 Filed 09/01/21 Page 1 of 3



                 IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF PUERTO RICO

 DE LA CRUZ & ASSOCIATES, INC.
       Plaintiff

            v.
                                        CIVIL NO. 21-1052 (RAM)

 TRANSFORM SR DE PUERTO RICO LLC,
 et al.
       Defendants



                        MEMORANDUM AND ORDER

     Before the Court is the Magistrate Judge’s June 14, 2021

Report and Recommendation (“R & R”). (Docket No. 54). After

presiding over a lengthy evidentiary hearing, the Magistrate Judge

issued a detailed R & R recommending that Plaintiff De La Cruz &

Associates, Inc.’s (“Plaintiff” or “DLCA”) request for prejudgment

attachment at Docket No. 9 be granted in part and denied in part.

Id. at 52. Plaintiff and co-defendants Transform SR de Puerto Rico

LLC (“Transform SR”) and Transform KM, LLC (“Transform KM”),

(collectively “Defendants” or “Transform”) filed timely objections

to the R & R. (Docket Nos. 56 and 58).

     Upon conducting a de novo review of the R & R as required by

Fed. R. Civ. P. 72(b)(3) and 28 U.S.C. § 636(b)(1), the Court finds

that even if DLCA successfully established a likelihood of success

on the merits, there is not a serious “risk that the plaintiff

will not be able to execute the judgment.” Santos-Rodriguez v.
      Case 3:21-cv-01052-RAM Document 75 Filed 09/01/21 Page 2 of 3
Civil No. 21-1052(RAM)                                                    2


Viera-Torres, 2011 WL 13350253, at *5 (D.P.R. 2011). See also

Detersol, S.A. de C.V. v. Benso Corp., 2011 WL 4371917, at *3

(D.P.R. 2011) (finding that to secure a prejudgment attachment,

“the party must show that the provisional remedy is ‘reasonable

and adequate ... to guarantee the effectiveness of the judgment

which in due time may be rendered.’”) (quoting HMG Property v.

Parque Industrial Río Canas, Inc., 847 F.2d 908, 914 (1st Cir.

1998)).

     In     its   Complaint,   Plaintiff   seeks    a   judgment   against

Transform totaling $892,262.52. (Docket No. 1 at 5). According to

the testimony provided during the prejudgment attachment hearing,

Transform    KM’s   Puerto   Rico   operations   have   approximately   $13

million in gross assets, 50% of which corresponds to liabilities.

(Docket No. 50 at 61-64). On its part, Transform SR’s Puerto Rico

gross assets amount to $17 million, approximately 80% of which are

liabilities. Id. at 62-63. Consequently, Defendants have roughly

$9.5 million in net assets. Furthermore, the Sears store in Plaza

Las Américas currently generates an average of $300,000 in sales

per week, while the Puerto Rico Kmart Store produces between

$230,000 and $250,000 in sales per week. (Docket No. 49 at 14). As

of May 2021, the combined year-to-date sales are approximately $19

million. (Docket No. 50 at 15-16). The profit margin from these

sales fluctuates between 30% and 34%, totaling approximately $6

million. Id. at 17. Additionally, Defendants rent sales space
      Case 3:21-cv-01052-RAM Document 75 Filed 09/01/21 Page 3 of 3
Civil No. 21-1052(RAM)                                                    3


within their stores for rates as low as $1,200 and as high as

$15,000 a month. (Docket No. 49 at 15-19).

     The R & R notes Transform has suffered past losses and has

not issued externally audited financial statements since 2018.

(Docket No. 54 at 47). However, given Defendants’ continued sales

and rent revenue, compliance with its rent and tax obligations, as

well as support from its parent company, there is sufficient

evidence on the record that Transform has adequate capacity to

satisfy any future judgment in this case. See Detersol, 2011 WL

4371917, at *5 (D.P.R. 2011) (“the court must assess [defendant]’s

capacity to pay any judgment entered against it.”). Therefore,

prejudgment attachment is not proper.

     The   Court     hereby     REJECTS     the   Magistrate       Judge’s

recommendation     (Docket    No.    54)   and,   accordingly,        DENIES

Plaintiff’s request for prejudgment attachment (Docket No. 9).

     IT IS SO ORDERED.

     In San Juan Puerto Rico, this 1st day of September 2021.

                                    S/ RAÚL M. ARIAS-MARXUACH
                                    United States District Judge
